DETAILED ACTION
	The presently claimed invention closely mirrors that filed and examined in applicant's earlier Application No. 15315207 (now U.S. Patent No. 10/471,118).  
	Applicant’s response and amendments are acknowledged.  The present Office action is sent non-final to address an inadvertently omitted rejection under 112(a).
Thus, the rejection(s) and prior art applied in the parent are closely mirrored below as is the indication of allowable subject matter.  However, the scope indicated as allowable in the parent was issued and no further scope has been found allowable, absent further evidence.
An obviousness double patenting rejection is applied below over the parent, over the current broader claimed subject matter as originally filed and examined in the parent.
	Claims 23-31 are pending and examined on the merits.

Allowable Subject Matter Pending Amendment Commensurate in Scope with the Evidence of Secondary Considerations of Unexpected Results
	Parent:  Applicant’s arguments the last response there on pages 9-11 were deemed persuasive that the test data has showed these three (3) retinylamineamide-AA compounds corresponding to formula (to which the instant claims have not been amended thereto):

    PNG
    media_image1.png
    255
    650
    media_image1.png
    Greyscale

prima facie case of obviousness.  

    PNG
    media_image2.png
    273
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    583
    media_image3.png
    Greyscale

Applicant then amended the instant invention commensurate in scope with unexpected results shown.  However, the compounds were only tested and shown to evidence such in a model for treating “light-induced retinal degeneration”.  There is no further evidence that such would flow with any retinal degenerative disorder (e.g. retinopathy, macular degeneration, etc. see para’s 5, 13, 64, and 74 of the instant specification).   As stated in the parent and reiterated here, should applicant have any such further data/evidence this may be submitted via Declaration, so that the 

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, New
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to the genus treated of any “ocular disorder”, applicant has only shown possession of treating a light-induced retinal degeneration as in claim 32 (New), but not the full scope of that claimed, e.g. any ocular disorder, absent further evidence to the contrary.
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112.

Claim Rejections - 35 USC § 103 – Obviousness
Claimed Invention Interpretation (Structure of Retinylamine-AA)



    PNG
    media_image4.png
    163
    416
    media_image4.png
    Greyscale

As claimed and interpreted, the prior art searched was not found to anticipate such, though a prima facie case of obviousness has been applied below.
	

Claims 23-31 (the broad products and open ocular disorders as read in light of the specification definitions thereof) are rejected under 35 U.S.C. 103(a) as obvious over:
Kubota et al. (US 2009/0197967 A1; hereinafter ‘Kubota’) in view of Widder et al. (US 2010/0298443 A1; hereinafter 'Widder'); 
further in view of Palczewski et al. (applicant’s earlier work, US 20080275134; WO equivalent WO2006091761) and Sinko et al. (US20120093723); 
and further in view of Bentley et al. (US 20030161791 A1; hereinafter ‘Bentley’) and David et al. (US20120014904).

I.	Regarding Instant Claims 23-24-Initial Product of Retinylamine-AA Element (instantly claimed product as read in light of specification):

Kuboda does not teach where R1 is an amino acid residue, a dipeptide or a tripeptide that is linked to the retinylamine by an amide bond.
However, Widder teaches a retinoid prodrug (para [0062]-[0063]) wherein an amino acid residue is linked to a retinoyl moiety to form an amide prodrug (para [0124], where an amide may be an amino acid or a peptide molecule attached to a compound of Formula (I), thereby forming a prodrug), wherein the resulting prodrug has improved oral bioavailability in comparison to the retinoid drug (para [0160]).  Further, regarding instant claim 24, Widder teach where linkers (e.g. spacers as instantly claimed) may be attached via a primary amine (para 227, Table 1, para 230). Widder does not teach though where the linker/space is that of instant claim 25, Gly-Phe-Leu, but see David further below).
Thus, it would have been obvious to one of ordinary skill in the art to incorporate an amino acid residue as disclosed in Widder into the amide prodrug of retinylamine disclosed in Kubota such that the amino acid forms an amide with retinylamine, in order to enhance the oral bioabsorption of the resulting prodrug and thereby its therapeutic effect on the treated subject, because both Kubota and Widder teach amide prodrugs of retinoid compound.  Widder 

The above is further supported based on Palczewski (applicant’s earlier work), which teaches the skilled artisan understood the interchangeability of retinylamines, retinylamides, and retinoids.  Namely, see para’s [0130] and [0006] as illustrative:
[0130] Examples of prodrugs of retinylamines further include, but are not 
limited to, an amide derivative, thioamide derivative, carbamate derivative, 
thiocarbamate derivative, imide derivative, sulphonamide derivative, imine 
derivative, protonated imine derivative, isocyanate derivative, or 
isothiocyanate derivative of retinylamine.  See for example, FIG. 11.  The 
prodrug can be, for example, retinylamide, retinylthioamide, retinylcarbamate, 
or retinylthiocarbamate.
Therefore, the skilled artisan would have equally understood in view of Kuboda the interchangeability of retinylamine and retinylamides as the latter are even classified by applicant as derivatives of the former.  Further, secondary reference Widder, cited for retinoid attachment to amino acids, teach that retinoids and retinylamines are not interchangeable, as applicant has classified the former as the genus over the latter (again see Palczewski, here at para [0006]):
[0006] The present invention provides a method for treating a degenerative 
disease in a vertebrate eye, comprising administering to the vertebrate an 
effective amount of a positively charged retinoid derivative e.g., a 
retinylamine derivative, in a pharmaceutically or ophthamologically acceptable 
vehicle.
Therefore, Palczewski corroborates the suggestion/motivation the skilled artisan in retinylamine (Ret-NH2) chemistry would have had based on the prior art combination applied of record in line 

    PNG
    media_image5.png
    551
    864
    media_image5.png
    Greyscale


[Note:  The products of the instant method, as read in light of the specification preferred embodiments, have been labeled “retinylamineamide”.  A search of the nomenclature was performed of the art and applicant’s own specification, and the term is not found applied anywhere in the art or in applicant’s own disclosure.  Kubota passage [0160] below would not equally leave open the option for amide conjugation to retinylamine, based on Kubota’s own statement leaving such open to all retinylamines without limitation including any amide derviatives thereof:
	
    PNG
    media_image6.png
    101
    528
    media_image6.png
    Greyscale

This is equally supported by Palczewski (applicant’s own earlier work, reciting the same passage therein), that under the broadest reasonable interpretation – no different than of applicant’s own disclosure without mention of the term retinylamineamide – that Kubota was equally open to all amide derivatives of retyinylamine that the skilled artisan would have appreciated.]

	II. 	Regarding Instant Claims 23-29-Complete Product, Retinylamine-AA, Further Linked to Biocompatible Polymer via Oligopeptide Spacer:
Regarding instant claim 23, Kubota in view of Widder and further in view of Palczewski and Sinko, teaches the method of use comprising administration of a retinylamine conjugated to 
Further, while Widder teaches the pharmaceutical composition may further comprise an oligopeptide linked to the retinylamine (e.g. constituting spacer between retinylamine and anything that may attach to the oligopeptide, including an enzyme), the oligopeptide being degradable by intestinal enzymes during digestion of the composition to provide delivery of the retinylamine derivative upon enteral administration of the composition to a subject (para [0124], a peptide molecule attached to a compound of Formula (I), thereby forming a prodrug; para [0160], oral).  While Widder teach where linkers (e.g. spacers as instantly claimed) may be attached via a primary amine (para 227, Table 1, para 230), Widder does not teach though where the linker/space is that of instant claim 25, Gly-Phe-Leu, but see David further below). Widder does not teach that linking a biocompatible polymer to the retinylamine derivative via an oligopeptide spacer to provide delayed, and/or sustained delivery of retinylamine.
However, regarding instant claims 23 as to the spacer, Bentley teaches a water-soluble polymer conjugate of a retinoid with a heteroatom attached, wherein a biocompatible polymer is linked to the retinoid via the  heteroatom operating as a spacer (para [0022]-[0026]), wherein the conjugate is hydrolytically degradable to provide sustained delivery of the retinoid (para [0027], [0038]).
Thus, it would have been obvious to one of ordinary skill in the art to combine the polymeric conjugate disclosed in Bentley with the retinylamine prodrug having the peptide moiety disclosed by Kubota in view of Widder (and further in view of Palczewski and Sinko), and design a polymeric conjugate of retinylamine by simply replacing one known spacer for 
Further, regarding instant claims 24-25 as to the spacer specificity, for the spacer/linker claimed therein, David teach testing of the spacer/linker comprising Gly-Phe-Leu (instant claim 25) between oligopeptides and other molecules for ocular/eye delivery/treatment (para [0054],[0251]; [0156],[0231],[0232], Fig. 4) which is open for attachment anywhere which would include the primary amine (instant claim 25).  Thus, the use of this specific spacer/linker in the oligopeptide arts for attachment to other molecules as prodrugs was well known in the art and an obvious selection.
III.	Regarding Instant Claim 23-Method of Use:
As for the method of use here, corroborating that of the prior art combination, Palczewski teach Ret-NH2’s use in ocular therapy was known at least as early as 2005 (priority date, Palczewski), that was found to be a safer alternative to 11-cis-retinoic acid (13-cis-RA), which also acts more specifically (see par [0021] below).  
[0021] After absorption of light and photoisomerization of 11-cis-retinal to 
all-trans-retinal, regeneration of the visual chromophore is a critical step in 
restoring photoreceptors to their dark-adapted state.  This regeneration 
process, called the retinoid (visual) cycle, takes place in the photoreceptor 
outer segments and retinal pigmented epithelium (RPE).  The present experiments 
suggested that the regeneration of the chromophore in the eye can occur through 
a retinyl carbocation intermediate.  Evidence is provided to show that 
isomerization is inhibited by positively charged retinoids.  The positively 
charged retinoids can act as transition state analogs of the isomerization 

and selectively inhibit the isomerization step of the retinoid cycle in vitro 
and in vivo.  Ret-NH2 binds a protein(s) in the RPE microsomes, but it 
does not bind RPE65, a protein implicated in the isomerization reaction.  This 
new set of inhibitors, positively charged retinoid derivatives, e.g., 
retinylamine, can regulate chromophore flux more specifically than does 
13-cis-retinoic acid (13-cis-RA).  The latter has been proposed to treat the 
symptoms of Stargardt's disease by slowing down the retinoid cycle despite its 
potential to affect many other tissues than the eye.  Importantly, in contrast 
to 13-cis-RA which can spontaneously isomerize to the all-trans isomer, which 
in turn activates the nuclear receptors RXR and RAR, Ret-NH2 does not 
interact at micromolar concentrations with RXR and RAR.  Thus, Ret-NH2 
appears to be a much safer alternative to 13-cis-RA.  
Therefore, the examiner finds the evidence within the field persuasive that the skilled artisan would have equally found it prima facie obvious to attach an amino acid, dipeptide, tripeptide (or any size peptide/polypeptide/protein in essence) at the amine group (NH2) of known retinylamine, for its known use in ocular therapy.
Thus, as for instant claims 23-24, it would have been prima facie obvious to one of ordinary skill in the art to attach amino acids to retinylamines based on the record and prior art combination of Kuboda (teaching retinylamine derivatives such as retinylamides, prodrugs thereof) and Widder (teaching conjugation of amino acids to retinoids to form prodrugs), as further corroborated by the state of the art in Palczewski (applicant’s own earlier work) and Sinko for enhanced ocular therapy (e.g. retinal) over the closest prior art of record, including when administered alone.

IV.	Regarding Claims 30 and 31-Routes of Administration:


Based on the teachings of the reference(s), one of ordinary skill in this art at the time of filing, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  


Double Patenting – Obviousness
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2-6 of U.S. Patent No. 10471118. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘118 claims product and ocular disorder species that are rendered obvious when the instantly claimed invention is 

    PNG
    media_image1.png
    255
    650
    media_image1.png
    Greyscale

; bound to a biocompatible polymer via an oligopeptide spacer of Gly-Phe-Leu; that evidenced secondary considerations of unexpected results over similar compounds – in a light-induced retinal degeneration model.  Thus, arriving at the species of ‘118 would have been prima facie obvious based on the instantly claimed invention as read in light of the definitions and test data thereof within the specification.
Claim Objections
Claim 27 is objected to because of the following informalities: 
In line 2, the term “with” should be replaced with --weight--.  
Appropriate correction is required.
Parent Backdrop:  Allowable Subject Matter Pending Amendment Commensurate in Scope w/ Evidence of Secondary Considerations of Unexpected Results; Carried Over for Continuity
	Applicant’s amendments to the product employed within the method of use claims and the arguments thereto on pages 9-11 of the response are deemed persuasive that the test data has showed these three (3) retinylamineamide compounds evidenced secondary considerations of unexpected results over similar compounds that could have eminated from the closest prior art of record, that of the prior art combination that formed the prima facie case of obviousness.  

    PNG
    media_image2.png
    273
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    583
    media_image3.png
    Greyscale

However, applicant simply needs to amend instant claim 24 into instant claim 14 to claim the instant invention commensurate in scope with unexpected results shown; as the compounds were only tested and shown to evidence such in a model for treating “light-induced retinal degeneration”.  There is no further evidence that such would flow with any retinal degenerative disorder (e.g. retinopathy, macular degeneration, etc. see para’s 5, 13, 64, and 74 of the instant specification).   Should applicant have any such further data/evidence this may be submitted via Declaration, so that the results of treatment with these compounds versus valid controls against any other retinal degeneration disorders as representative examples may be weighed to determine if the scope of these results would be reasonably expected to extent to this others or the entire class of retinal degeneration disorders.
However, until the amendments above or further evidence is provided, these claims remain rejected for the reasons of record (below), as the claims have not been amended (fully) commensurate in scope with the unexpected results shown:  

As for claim 23, and the spacer/linker claimed therein, David teach testing of the spacer/linker comprising Gly-Phe-Leu between oligopeptides and other molecules for ocular/eye delivery/treatment and the use of this specific spacer/linker in the oligopeptide arts for attachment to other molecules as prodrugs was well known in the art and an obvious selection.
Jumping directly to claims 20 and claim 24 here, as for applicant’s arguments that the skilled artisan in the oligopeptide arts would not have known that oligopeptides could be linked to retinylamine compounds and further by the specific spacer/linker now comprised in claim 24 depending back to claim 20, such is not found persuasive over the combination of Kuboda and Widder in view of the combination of  Benteley further in view of David.  Namely, it would have been obvious to employ an olipeptide spacer in view of Benteley and/or David.  Widder teach the nexus between 
Applicant’s arguments over Widder have been fully considered but not found persuasive.  The examiners position is maintained for the reasons of record that Widder provides sufficient evidence as to the art recognition of the interchangeability of the genus retinoid with subgenus retinylamines; and thus nexus between Kuboda’s retinylamines and conjugating to the oligopeptides and linker/spacers of Benteley and/or David.  The skilled artisan in view of Widder would have understood use of the oligopeptides and linkers/spacers of Benteley and/or David in retinoids would have likewise been prima facie obvious to employ with retinylamines, absent evidence to the contrary (e.g. which may include secondary considerations of unexpected results with one or more such linkers versus others).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/            Primary Examiner, Art Unit 1654